 Case 3:17-cv-00050-JLS-MDD Document 42 Filed 08/13/19 PageID.1050 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Julio Mayen
                                                           Civil Action No. 17CV0050-JLS(MDD)

                                              Plaintiff,
                                      V.
New Penn Financial, LLC, doing                               JUDGMENT IN A CIVIL CASE
business as Shellpoint Mortgage
Servicing
                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendant's motion to dismiss is granted.




Date:          8/13/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ J. Petersen
                                                                                   J. Petersen, Deputy
